Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 30, 2018

The Court of Appeals hereby passes the following order:

A19D0043. MICHAEL ANDREW GUNNIN v. BRANDI BYRD.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.
      Respondent Brandi Byrd’s request for a frivolous appeal penalty is DENIED.
See Court of Appeals Rule 41 (b); Ridley v. Turner, 335 Ga. App. 108, 113 (6) (778
SE2d 844) (2015).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/30/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.